i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00699-CR

                                          IN RE Eloy LOPEZ, Jr.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2009, relator Eloy Lopez, Jr. filed a petition for writ of mandamus, seeking

to compel the trial court to rule on his pro se motion to set aside the indictment.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro




          … This proceeding arises out of Cause No. 2009-CR-9913, styled State of Texas v. Eloy Lopez in the 187th
           1

Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.

         … Attorney George Preece was appointed on September 3, 2009 to represent relator in the criminal
           2

proceeding pending in the trial court.
                                                                                      04-09-00699-CR

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion that relates directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-